Citation Nr: 1428057	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right nephrectomy.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and several friends and family members


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from October 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied compensation under section 1151 for removal of the right kidney with associated medical problems following surgery.  

The Veteran and several friends and family members testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.

As an initial matter, the Board notes that the Veteran was issued a Veterans Claims Assistance Act of 2000 (VCAA) notice in a November 2010 letter; that letter, however, did not provide the Veteran notice with regards to how disability ratings and effective dates would be assigned should compensation under section 1151 be awarded.  Given the remand for the reasons below, the Board finds that the Veteran should be provided legally adequate notice on remand in order to address the above deficiencies in the notice he was previously given.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that VA obtained a medical opinion in December 2010.  This opinion does not indicate with any specificity what the residuals of the Veteran's surgical procedure are; in fact, there was not even an examination performed at that time.  In a § 1151 case, the Board notes a determination must be made as to the nature of any residual disability.  While the Board notes that this element is clearly met in this case (the Veteran entered surgery with two kidneys and left surgery with only a single kidney and apparently less muscle tissue), the Veteran has argued that he has several other residuals that need to be addressed, including pain, muscle weakness, fatigue, scarring, and psychiatric issues, such as depression and memory loss.  A remand is therefore necessary to address all claimed residuals stemming from the surgical procedure at issue in this case.  

The examiner opined that VA was not at fault in this case.  On appeal, the Veteran has argued that VA was negligent in removing his kidney because ultimately he did not have cancer in the kidney, but rather an infection which could have been treated conservatively with antibiotics.  The Veteran and his several friends and family were informed by VA doctors several times that surgery was necessary because the Veteran had an "aggressive, fast-spreading cancer."  The Veteran argues that VA rushed to remove his kidney prior to obtaining a biopsy, which he was apparently scheduled to have 2 days later.  In short, the Veteran asserts that the rush to remove his kidney was careless, negligent, an error of judgment, or some other instance of fault on VA's part, to include failing to confirm the presence of cancer prior to radical removal of his right kidney and surrounding muscle tissue.  The VA examiner does not address this contention at all.  Therefore, a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right nephrectomy.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), to include the appropriate notification of how VA assigns effective dates and disability rating in the event of an award of benefits.

2.  Obtain any relevant VA treatment records from the Minneapolis and St. Cloud VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2009 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for any residuals stemming from his right kidney removal, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with a nephrologist in order to determine the current nature/residuals of the right nephrectomy.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination and review of the claims file, the examiner should indicate all residuals stemming from the Veteran's right nephrectomy, to include claimed pain, muscle weakness, fatigue, scarring, hernia, and psychiatric issues, such as depression and memory loss.  (If another consultation, such as by a psychologist/psychiatrist, is necessary, this should be obtained.)

The examiner should review the medical records in the claims file, as well as obtain a detailed medical history from the Veteran, to include his family/friends' assertions in the April 2013 hearing, in order to facilitate and identify any and all residual disabilities associated with the Veteran's right nephrectomy.

The examiner should then address the following:

(a) The examiner should opine as to whether any disability is due to VA's negligence, carelessness, lack of proper skill, error in judgment or other similar instance of fault.  In so discussing, the examiner should discuss the standard level of medical care in determining the presence of kidney cancer, particularly through a biopsy, prior to removal of an entire organ.

(b) If (a) is answered in the negative, the examiner should additionally opine whether residuals of his right nephrectomy procedure aside from the loss of his right kidney were reasonably foreseeable consequences of his surgical procedure?

The examiner should additionally address the December 2010 VA examiner's opinion in the his/her discussion, as well as any assertions/contentions made by the Veteran regarding negligence or fault on VA's part in the Veteran's care leading up to and including performance of the nephrectomy.  The examiner should address any other relevant evidence in the claims file.

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a right nephrectomy.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

